Citation Nr: 1600490	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  11-07 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1970 to September 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran requested, in his March 2011 substantive appeal, a hearing before a Veterans Law Judge at the RO.  Thereafter, the Veteran indicated in a statement submitted in September 2011 that he was withdrawing his request for a hearing.  38 C.F.R. § 20.705(e) (2015).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2003 decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.

2.  Additional evidence received since that April 2003 RO decision denying service connection for PTSD has not been previously considered by agency decisionmakers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's April 2003 denial of service connection for PTSD is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA rating decisions from which an appeal is not perfected in a timely manner become final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, however, a finally-disallowed claim may be reopened when new and material evidence is presented or secured with respect to the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 'new and material,' the Board must presume the credibility of the evidence in question.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court or Veterans Court) clarified that the phrase 'raises a reasonable possibility of substantiating the claim' is meant to create a 'low threshold' that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In an April 2003 decision, the RO considered and denied the claim for PTSD finding there was no verified stressor upon which to base a current diagnosis of PTSD.  The RO notified the Veteran of its decision and his appellate rights.  The Veteran filed a notice of disagreement (NOD).  A statement of the case was mailed to the Veteran in May 2004.  The Veteran failed to submit a substantive appeal.  Therefore, that April 2003 decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

For this claim, the new evidence includes a post-service VA treatment records dated May 2008 to March 2011, a May 2009 buddy statement indicating he was with the Veteran in Vietnam in 1971; February and March 2009 private psychiatric treatment relating his PTSD to his time in Vietnam in 1971; and an April 1972 Certificate of Service indicating the Veteran served in the Far East and Western Pacific.  These records may support the Veteran's contention that he was exposed to combat stressors while serving within Vietnam and, thus, are sufficient to reopen the claim for service connection for PTSD.  Because the Court has set forth a low threshold for reopening claims, and since the additional evidence tends to support this claim or at least raises a reasonable possibility of this occurring, there are grounds for reopening the claim for PTSD.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Adjudication of the Veteran's PTSD claim does not end with the determination that new and material evidence has been received.  Rather, the claim must now be addressed on a de novo basis, so on the underlying merits.  The Board is remanding the claim for additional development. 


ORDER

New and material has been received to reopen a claim for entitlement to service connection for PTSD; to that extent only, the appeal is granted.


REMAND

In this case, the Veteran has a diagnosis of PTSD from two private physicians and a VA physician.  The question, then, is whether there is a verified incident of service or 'fear of hostile or military action' adequate to support a diagnosis of PTSD.  The Veteran asserts he has PTSD due to stressful situations while clearing mines as a Marine in Vietnam in 1971, or, in the alternative, as a witness to race riots in Okinawa in December 1970 in which two American soldiers were killed.  The Veteran's DD-214 indicates he had a military occupational specialty (MOS) of combat engineer and that he served 11 months and 21 days of foreign and/or sea service.  However, the Veteran's personnel records are unclear when or where the Veteran's foreign and/or sea service took place.  There is no evidence of the Veteran serving aboard a ship and the Veteran does not have any medals or decorations indicating Vietnam service.  However, he has submitted a lay statement from an individual who reportedly served with the Veteran in Vietnam.  Therefore, the Board finds additional development is necessary to determine whether the Veteran was present in Vietnam and/or Okinawa and whether the Veteran's claimed stressful incidents occurred.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran provide the names, addresses and approximate dates of treatment of all medical care providers prior to April 2002, VA and non-VA, which have treated him for the psychiatric disorder on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The AOJ should contact the U.S. Army and Joint Service Records Research Center (JSRRC), or other appropriate entity, to determine whether the Veteran's units ("D" Company, 7th Engineer Battalion and Engineering Support Company, 3rd Engineer Battalion, 3rd Marine Division), in 1971, provided any personnel to operations in Vietnam or the Pacific.  Any appropriate development to address these inquiries, such as request for or review of unit histories must be conducted.  Attention is invited to the Veteran's March 2009 private medical examination report, which contained details from the Veteran regarding his in-service duties, including conducting land mine clearing in Vietnam in April 1971, September 1971, and December 1971.

3.  After the above development, the AOJ should schedule the Veteran for a VA PTSD examination for an opinion with complete rationale, as to whether the Veteran meets the diagnostic criteria for PTSD and if so, the examiner must specifically opine whether such disorder is at least as likely as not (e.g., a 50 percent or greater probability) related to a verified stressor, or to a 'fear of hostile military or terrorist activity.'

Further, for each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any such disorder is related to the Veteran's military service.

The examiner should indicate in his or her report that the claims folder was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

In providing the requested opinion, the examiner should be advised that the term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  Thereafter, undertake any other indicated development, and then, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


